Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0570 Expires: September 31, 2007 Estimated average burden hours per response: 19.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21751 Lazard World Dividend & Income Fund, Inc. (Exact name of registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/07 ITEM 1. REPORTS TO STOCKHOLDERS. L AZARD A SSET M ANAGEMENT Lazard World Dividend & Income Fund, Inc. Semi-Annual Report J U N E 3 0 , 2 0 0 7 Lazard World Dividend & Income Fund, Inc. Table of Contents Page Investment Overview 2 Portfolio of Investments 8 Notes to Portfolio of Investments 13 Statements of Assets and Liabilities 14 Operations 15 Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Proxy Voting Results 23 Dividend Reinvestment Plan 24 Board of Directors and Officers Information 25 Other Information 27 Please consider the Funds investment objective, risks, charges and expenses carefully before investing. For more complete information about the Fund, you may obtain the prospectus by calling 800-828-5548, or online, at www.LazardNet.com. Read the prospectus carefully before you invest. The prospectus contains investment objective, risks, charges, expenses and other information about the Fund, which may not be detailed in this report. Lazard World Dividend & Income Fund, Inc. Investment Overview Dear Shareholder, We are pleased to present the semi-annual report for Lazard World Dividend & Income Fund, Inc. (LOR or the Fund), for the period ended June 30, 2007. The Fund is a diversified, closed-end management investment company that began trading on the New York Stock Exchange (NYSE) on June 28, 2005. Its ticker symbol is LOR. The Fund has been in operation for two years, and we are very pleased with LORs performance for the second quarter, year-to-date, one-year and since inception periods. We believe that the Fund has provided investors with an attractive yield and diversification, backed by the extensive experience, commitment, and professional management of Lazard Asset Management LLC (the Investment Manager or Lazard). Portfolio Update (as of June 30, 2007) For the second quarter of 2007, the Funds Net Asset Value (NAV) gained 7.5%, slightly outperforming the benchmark, the Morgan Stanley Capital International (MSCI ® ) All Country World Index (ACWI ® ) (the Index), which earned 7.2% during this period. The year-to-date NAV return of 11.2% is significantly ahead of the Index return of 9.9% . Over the last year, and since inception, the Funds performance is similarly outpacing the Index, with the one year NAV return of 33.4% and the since inception return of 26.1% outperforming the Index returns of 25.2% and 21.6%, respectively. Shares of LOR ended the second quarter of 2007 with a market price of $22.95, representing an 6.9% discount to the Funds NAV of $24.65.
